Appellants sued appellee for the manufactured value of 30,000 feet of pine timber. Appellee answered by general and special exceptions, general denial, and specially that appellants were not the owners of the timber, and not entitled to pay therefor. The trial was to the court without a jury, and judgment rendered for appellee, from which judgment appellants appeal. Three assignments are presented. The first is that the court erred in not sustaining appellants' special exception to appellee's answer, the second that the court erred in refusing to grant appellants' motion for judgment, and the third that it was fundamental error for the court to render judgment for appellee. A careful inspection of the record shows no error, and the judgment of the court below is therefore affirmed.